Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligiblefor continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the finality of the previous Office action has been withdrawnpursuant to 37 CFR 1.114. Applicant's submission filed on 09/20/2021 has been entered.
Status of the Claims
Claims 1-18 are pending.   
Allowable Subject Matter
Claims 1-18 are allowed:
Claim 1 recites a system comprising: 
at least one processor; and 
memory including instructions operable to be executed by the at least one processor to configure the system to: 
receive, from a first device, input audio data including message content; 
in a synchronous communication with the first device, output audio data corresponding to the message content; 
receive, from the second device, an indication that the second device has detected a reply to the output audio data and is operating in a second mode corresponding to audio detection1; 
generate, in response to the indication, a notification that the second device is operating in the second mode; 
cause the first device to output the notification; and 
cause the first device to enter into a third mode of operation to output the reply.
Claim 10 recites a method corresponding to the system of claim 1. 
Note that Blanksteen (US 2014/0172953 A1) teaches confirming target user’s presence at a second device 120(2) by identifying target user’s voice / speech using voice recognition functionality (¶32, ¶73, ¶77) and Jenkins et al. (US 2005/0164681 A1) teaches presence indications of subscribers at respective terminal devices (¶24) as well as indications of a voice message from a terminal device is waiting for delivery (Figs. 7 and 9, up arrow indicating voice message from terminal device is waiting delivery to the user).   
Prior arts of record do not disclose or render obvious, individually or in combination, the combination of limitations set forth in claims 1 and 10. Therefore, claims 1-18 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        10/18/2021


    
        
            
        
            
        
            
    

    
        1Specification, US 2020/0143811 A1 at ¶34 “The system then detects (166) speech using the second speech-controlled device 110b and causes (168) an indicator to be output by the first speech-controlled device 110a, where the indicator represents speech is being detected by the second device, where the speech may be in response to the message content, and thus notifies a user of the first speech-controlled device 110a that a reply may be imminent”.